Case 1:20-cv-00033-JB-N Document 35 Filed 07/23/20 Page 1 of 1                   PageID #: 166




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

TOMMY TOMPKINS, JR., on behalf of himself )
and all others similarly situated,        )
                                          )
                       Plaintiff,         )
                                          )
v.                                        )
                                          ) CIVIL ACTION NO. 20-00033-JB-M
HALO VEHICLE PROTECTION, LLC, et al.,     )
                                          )
                       Defendants.        )

                                            ORDER

       This matter is before the Court on Defendants Halo Vehicle Protection, LLC (“Halo”) and

Matrix Warranty Solutions, Inc.’s (“Matrix”) Motion to Dismiss for lack of personal jurisdiction

(Doc. 12), Plaintiff’s Response in Opposition (Doc. 25), and Defendants’ Reply (Doc. 28). The

Court conducted oral argument of the Motion on July 20, 2020, at which all parties appeared by

counsel and were heard. The Motion is ripe for review. After careful consideration, and with the

benefit of oral argument, the Court ORDERS as follows:

              1.      The Motion to Dismiss as to Halo is DENIED for the reasons stated on the
                      record of the argument conducted on July 20, 2020.

              2.      The Motion to Dismiss as to Matrix shall be held in abeyance pending the
                      parties’ completion of limited discovery directed to the Court’s exercise of
                      specific personal jurisdiction over Matrix and MVR Holdings, LLC in this
                      action.

       DONE and ORDERED this 23rd day of July, 2020.


                                            /s/ JEFFREY U. BEAVERSTOCK
                                            UNITED STATES DISTRICT JUDGE



                                                1
